                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RUSSELL G. GREER,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Civil No. 3:18-cv-00394
                                                     )      Judge Trauger
TAYLOR A. SWIFT,                                     )
                                                     )
       Defendant.                                    )

                                            ORDER

       On February 11, 2019, the magistrate judge issued a Report and Recommendation

(DE #22), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 5th day of March 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:18-cv-00394 Document 23 Filed 03/05/19 Page 1 of 1 PageID #: 222
